Citation Nr: 0121637	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  98-14 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for abnormal liver 
function tests.

2.  Entitlement to service connection for a neurological 
disorder (claimed as intention tremors).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from October 1965 to July 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated May 9, 2000, the 
Board denied the appellant's claims seeking entitlement to 
service connection for abnormal liver function test and a 
neurological disorder (claimed as intention tremors).  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (the Court).  In January 
2001, counsel for VA filed an unopposed motion for remand and 
requested a stay of proceedings pending a ruling on the 
motion.  An Order of the Court dated in January 2001 granted 
the motion and vacated the Board's May 2000 decision.  The 
case was remanded for further development, readjudication and 
disposition in accordance with the Court's Order.

As referenced in the May 2000 Board decision, the issue of 
entitlement to service connection for post traumatic stress 
disorder was raised at the appellant's March 2000 Travel 
Board hearing.  This matter is referred to the RO for 
consideration.


REMAND

The Board's decision of May 2000 was vacated because of an 
intervening change in the law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (hereinafter the VCAA) was 
enacted into law.  This law eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal has been 
concluded, the version of the law or regulation that is most 
favorable to the claimant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  Because the claim of service 
connection for abnormal liver function tests was specifically 
denied by the Board as not well grounded, the RO must 
readjudicate this claim as the changes in the law enacted by 
the VCAA are clearly more favorable to the appellant 
(elimination of well-grounded standard).  See Luyster v. 
Gober, 14 Vet. App. 186 (2000) (per curiam order).  The claim 
of service connection for the intention tremors was addressed 
by the Board on the merits in its decision of May 2000, but 
the Court-adopted unopposed Motion for Remand of January 2001 
indicated that further development on remand was necessary 
for this claim as well, as considerations such as the impact 
on the claim of the expanded notice and duty-to-assist 
provisions of the VCAA and the desirability of avoiding 
piecemeal litigation of the appeal favored a remand.  On this 
latter point, the Board observes that Court recently held 
that all provisions of the VCAA are potentially applicable to 
claims pending on the date of the VCAA's enactment, and that 
concerns of fundamental fairness and fair process demand 
further development and readjudication under the VCAA by the 
lower adjudicatory authority (in this case, the RO).  See 
Holliday v. Principi, 14 Vet. App. 280 (2001), mot. for 
recons. denied, 14 Vet. App. 327 (per curiam order), mot. for 
full Court review denied, 15 Vet. App. 21 (2001) (en banc 
order).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Specifically, the RO should schedule the appellant for a 
medical examination to address the nature and etiology of the 
disorders claimed as service connected, based on a complete 
review of the evidence in the claims file.  In the Board's 
view, the appellate record does not at this time contain 
sufficient medical evidence to decide this claim in light of 
the changes in the law enacted by the VCAA.  See 38 U.S.C.A. 
§ 5103A(d)(1) and (2), as amended.  If the appellant fails, 
without good cause, to report for an examination, his claim 
should be adjudicated based on the evidence of record.  
38 C.F.R. § 3.655(a), (b) (2000).

Accordingly, this case must be REMANDED to the RO for 
additional development and readjudication on the merits, as 
set forth below:

1.  The RO should request the appellant 
to provide a list of treatment received 
and/or any other information that would 
assist VA in obtaining all relevant 
medical records pertaining to his claimed 
abnormal liver function and neurological 
disorder (identified as intention 
tremors), which have not already been 
associated with the claims folder.  If 
the appellant believes that all the 
medical records are already on file and 
that there are no additional medical 
records missing, he should specifically 
indicate so.   All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedures.  With respect to any non-VA 
health care providers identified by the 
appellant, the RO should request his 
authorization to release any indicated 
private medical records to the VA.  Upon 
receipt of his signed authorization(s), 
the RO should attempt to obtain copies of 
the records identified by the appellant.  
All treatment and/or medical records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

3.  Upon completion of the above-cited 
development, the RO should schedule the 
appellant for appropriate VA compensation 
examination for the purpose of addressing 
the nature and etiology of the disorders 
for which service connection is being 
sought, as listed on the title page of 
this REMAND.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  All necessary 
tests and studies should be conducted, 
and in conjunction with a thorough review 
of the evidence in the claims folder, and 
with the clinical findings noted on 
examination, the examining VA 
physician(s) should determine whether the 
appellant has any diagnosed disorders 
related to abnormal liver function tests 
and a neurological disorder manifested by 
tremors, and if so, render opinions 
addressing whether it is at least as 
likely as not that any current disability 
resulting from the disorders claimed was 
incurred in or aggravated during the 
appellant's period of active military 
service.  The physician(s) should also 
discuss any other affirmative evidence 
that would indicate that the appellant is 
not suffering from one or more of these 
disorders.  The VA physician(s) must 
fully consider the appellant's service 
medical records and all post service 
medical evidence, with the purpose of 
reconciling any chronological and 
etiological questions that may exist.  
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The report of examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

The appellant must be given adequate 
notice of time and location of any 
requested examination.  If he fails to 
report for any scheduled examination, 
this fact should be documented in the 
claims folder.  A copy of all 
notifications must be associated with the 
claims folder.

4.  Thereafter, the RO must review the 
claims file and ensure that any and all 
notification and development actions 
applicable to the appellant's claims and 
required by the VCAA are completed.

5.  Upon completion of the above, the RO 
must readjudicate the appellant's claims, 
as listed on the title page.  In this 
regard, the RO should address each claim 
on the merits with consideration given to 
all of the evidence of record and after 
ensuring that all duty-to-notify and 
duty-to-assist provisions of the VCAA 
have been fulfilled.  If any benefits 
sought on appeal remain denied, the RO 
should provide the appellant and his 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
appeal as ordered by this REMAND, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The RO should then allow the 
appellant an appropriate period of time 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


